ICJ_152_SanJuanRiver_NIC_CRI_2013-04-17_ORD_01_NA_00_EN.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   CONSTRUCTION OF A ROAD IN COSTA RICA
                        ALONG THE SAN JUAN RIVER
                            (NICARAGUA v. COSTA RICA)

                             JOINDER OF PROCEEDINGS


                              ORDER OF 17 APRIL 2013




                                  2013
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                   LE LONG DU FLEUVE SAN JUAN
                            (NICARAGUA c. COSTA RICA)

                              JONCTION D’INSTANCES


                           ORDONNANCE DU 17 AVRIL 2013




5 CIJ1044.indb 1                                            11/04/14 10:56

                                               Official citation :
                         Construction of a Road in Costa Rica along the San Juan River
                              (Nicaragua v. Costa Rica), Joinder of Proceedings,
                              Order of 17 April 2013, I.C.J. Reports 2013, p. 184




                                            Mode officiel de citation :
                        Construction d’une route au Costa Rica le long du fleuve San Juan
                                (Nicaragua c. Costa Rica), jonction d’instances,
                            ordonnance du 17 avril 2013, C.I.J. Recueil 2013, p. 184




                                                                                1044
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071159-3




5 CIJ1044.indb 2                                                                            11/04/14 10:56

                                                        17 APRIL 2013

                                                          ORDER




                    CONSTRUCTION OF A ROAD IN COSTA RICA
                         ALONG THE SAN JUAN RIVER
                          (NICARAGUA v. COSTA RICA)

                              JOINDER OF PROCEEDINGS




                   CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                         LE LONG DU FLEUVE SAN JUAN
                          (NICARAGUA c. COSTA RICA)

                               JONCTION D’INSTANCES




                                                       17 AVRIL 2013

                                                       ORDONNANCE




5 CIJ1044.indb 3                                                        11/04/14 10:56

                    184




                                    INTERNATIONAL COURT OF JUSTICE


        2013
                                                      YEAR 2013
      17 April
     General List                                     17 April 2013
      No. 152

                    CONSTRUCTION OF A ROAD IN COSTA RICA
                         ALONG THE SAN JUAN RIVER
                                        (NICARAGUA v. COSTA RICA)

                                         JOINDER OF PROCEEDINGS


                                                        ORDER


                    Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                               Owada,     Abraham,     Keith,   Bennouna,   Skotnikov,
                               Cançado Trindade, Yusuf, Greenwood, Xue, Donoghue,
                               Gaja, Sebutinde, Bhandari ; Judges ad hoc Guillaume,
                               Simma ; Registrar Couvreur.


                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cle 47 of the Rules of Court,
                        Makes the following Order :
                        Whereas :
                      1. By an Application filed in the Registry of the Court on 22 Decem-
                    ber 2011, the Government of the Republic of Nicaragua (hereinafter
                    “Nicaragua”) instituted proceedings against the Government of the
                    Republic of Costa Rica (hereinafter “Costa Rica”) in the case concerning
                    Construction of a Road in Costa Rica along the San Juan River (Nicara‑
                    gua v. Costa Rica) (hereinafter referred to as the Nicaragua v. Costa Rica
                    case) for “violations of Nicaraguan sovereignty and major environmental
                    damages on its territory”, contending, in particular, that Costa Rica was

                    4




5 CIJ1044.indb 44                                                                                11/04/14 10:56

                    185 	          construction of a road (order 17 IV 13)

                    carrying out major works along most of the border area between the two
                    countries along the San Juan River, namely the construction of a road,
                    with grave environmental consequences.
                       2. In its Application, Nicaragua reserved the right to request the join-
                    der of the proceedings in the present case and the proceedings in the case
                    concerning Certain Activities Carried Out by Nicaragua in the Border Area
                    (Costa Rica v. Nicaragua) instituted by Costa Rica against Nicaragua by
                    an Application dated 18 November 2010 (hereinafter referred to as the
                    Costa Rica v. Nicaragua case).
                       3. In its Application in the Costa Rica v. Nicaragua case, Costa Rica
                    stated that the case related to “the incursion into, occupation of and use
                    by Nicaragua’s army of Costa Rican territory”, contending, in particular,
                    that Nicaragua had “in two separate incidents, occupied the territory of
                    Costa Rica in connection with the construction of a canal across Costa
                    Rican territory . . . and certain related works of dredging on the San Juan
                    River”. Costa Rica alleged breaches by Nicaragua of its obligations
                    towards Costa Rica under a number of treaty instruments and other
                    applicable rules of international law, as well as under certain arbitral and
                    judicial decisions. In this regard, Costa Rica refers to the Charter of the
                    United Nations and the Charter of the Organization of American States ;
                    the Treaty of Territorial Limits between Costa Rica and Nicaragua of
                    15 April 1858 (hereinafter the “1858 Treaty of Limits”), namely, Arti-
                    cles I, II, V and IX ; the arbitral award issued by the President of the
                    United States of America, Grover Cleveland, on 22 March 1888 (herein-
                    after the “Cleveland Award”) ; the first and second arbitral awards ren-
                    dered by Edward Porter Alexander dated respectively 30 September 1897
                    and 20 December 1897 (hereinafter the “Alexander Awards”) ; the
                    1971 Convention on Wetlands of International Importance (hereinafter
                    the “Ramsar Convention”) ; and the Judgment of the Court of 13 July 2009
                    in the case concerning the Dispute regarding Navigational and Related
                    Rights (Costa Rica v. Nicaragua).
                       4. In its Application in the present case, Nicaragua invokes, as a basis
                    for the jurisdiction of the Court, Article XXXI of the American Treaty
                    on Pacific Settlement signed at Bogotá on 30 April 1948 (hereinafter the
                    “Pact of Bogotá”). In addition, Nicaragua seeks to found the jurisdiction
                    of the Court on the declaration it made on 24 September 1929 (and
                    amended on 23 October 2001) under Article 36 of the Statute of the Per-
                    manent Court of International Justice and which is deemed, pursuant to
                    Article 36, paragraph 5, of the Statute of the present Court, for the period
                    which it still has to run, to be acceptance of the compulsory jurisdiction
                    of this Court, as well as on the declaration which Costa Rica made on
                    20 February 1973 under Article 36, paragraph 2, of the Statute.
                       5. In accordance with Article 40, paragraph 2, of the Statute, the Reg-
                    istrar communicated a signed copy of the Application forthwith to the
                    Government of Costa Rica ; and, under paragraph 3 of that Article, all
                    States entitled to appear before the Court were notified of the filing of the
                    Application.

                    5




5 CIJ1044.indb 46                                                                                   11/04/14 10:56

                    186 	          construction of a road (order 17 IV 13)

                        6. Since the Court includes no judge of the nationality of the Parties
                    upon the Bench, each of them, in exercise of the right conferred by
                    ­Article 31, paragraph 3, of the Statute, chose a judge ad hoc in the case.
                     Nicaragua chose Mr. Gilbert Guillaume and Costa Rica chose
                     Mr. Bruno Simma.
                        7. By an Order of 23 January 2012, taking account of the agreement of
                     the Parties, the Court fixed 19 December 2012 and 19 December 2013 as
                     the respective time‑limits for the filing of a Memorial by Nicaragua and a
                     Counter‑Memorial by Costa Rica. Nicaragua’s Memorial was filed within
                     the time‑limit so prescribed. In a letter dated 19 December 2012, accom-
                     panying its Memorial, Nicaragua asked the Court to consider the need to
                     join the proceedings in the present case and the Costa Rica v. Nicaragua
                     case, and requested the Court to decide on this matter in the interests of
                     the administration of justice.

                       8. By a letter dated 15 January 2013, the Registrar, on the instructions
                    of the President, asked the Government of Costa Rica to inform the
                    Court, by 18 February 2013, of its views on Nicaragua’s position regard-
                    ing the proposed joinder of the proceedings in the Nicaragua v. Costa Rica
                    case and the Costa Rica v. Nicaragua case.
                       9. By a letter dated 7 February 2013, Costa Rica, with regard to the
                    question of the proposed joinder, stated that the proceedings in the two
                    cases should not be joined for the reasons previously indicated in its writ-
                    ten observations on the admissibility of Nicaragua’s counter‑claims, filed
                    in the Costa Rica v. Nicaragua case on 30 November 2012. It is recalled
                    that in those written observations, Costa Rica argued that Nicaragua was
                    “effectively seeking the joinder of the two different cases” pending between
                    both Parties before the Court and that it would be neither timely nor equi-
                    table to join the proceedings in the two cases. In particular, Costa Rica
                    contended that the Costa Rica v. Nicaragua case concerned the exercise of
                    territorial sovereignty and that, in the absence of the Court’s ruling
                    thereon, “Costa Rica [was] prevented from exercising sovereignty over
                    part of its territory”, while the present case had a different subject‑matter.
                    Costa Rica underlined that, as each of the two cases has its own proce-
                    dural timetable, the joinder of proceedings would lead to a delay in the
                    resolution of the dispute over territorial sovereignty and would thus con-
                    stitute a serious prejudice to Costa Rica. Finally, Costa Rica noted that
                    the composition of the Court is different in the two cases.
                       10. It is further recalled that in its written observations on the admis-
                    sibility of its counter‑claims, which were filed in the context of the Costa
                    Rica v. Nicaragua case on 30 January 2013, Nicaragua stated that the
                    Costa Rica v. Nicaragua case and the present case “involve the same Par-
                    ties and are tightly connected both in law and in fact” and that there was
                    “therefore no reason why they could not be joined”. Nicaragua therefore
                    again requested the Court to “decide the joinder of the proceedings” in
                    the two cases in accordance with Article 47 of the Rules of Court.
                       11. In the above‑mentioned letter dated 7 February 2013, Costa Rica

                    6




5 CIJ1044.indb 48                                                                                    11/04/14 10:56

                    187 	          construction of a road (order 17 IV 13)

                    reiterated its position that it would be neither timely nor equitable to join
                    the proceedings in the two cases. Costa Rica contended that there was no
                    close connection between the two cases such as might justify a joinder. In
                    particular, according to Costa Rica, the Costa Rica v. Nicaragua case con-
                    cerns an area which is geographically distant from the road the construction
                    of which is the subject of the present case. Costa Rica argued that “[i]t [was]
                    not sufficient that both cases [were] related — although in very different
                    respects — to the San Juan River, which is more than 205 km in length”.

                                                            *
                                                        *       *
                       12. Under Article 47 of its Rules, “[t]he Court may at any time direct
                    that the proceedings in two or more cases be joined”. That provision
                    leaves the Court a broad margin of discretion. Where the Court, or its
                    predecessor, has exercised its power to join proceedings, it has done so in
                    circumstances where joinder was consonant not only with the principle of
                    the sound administration of justice, but also with the need for judicial
                    economy (see, e.g., Legal Status of the South‑Eastern Territory of Green‑
                    land, Order of 2 August 1932, P.C.I.J., Series A/B, No. 48, p. 268 ; North
                    Sea Continental Shelf (Federal Republic of Germany/Denmark ; Federal
                    Republic of Germany/Netherlands), Order of 26 April 1968, I.C.J. Reports
                    1968, p. 9). Any decision to that effect will have to be taken in the light of
                    the specific circumstances of each case.

                       13. The two cases here concerned involve the same Parties and relate
                    to the area where the common border between them runs along the right
                    bank of the San Juan River.
                       14. Both cases are based on facts relating to works being carried out
                    in, along, or in close proximity to the San Juan River, namely the dredg-
                    ing of the river by Nicaragua and the construction of a road along its
                    right bank by Costa Rica. Both sets of proceedings are about the effect of
                    the aforementioned works on the local environment and on the free navi-
                    gation on, and access to, the San Juan River. In this regard, both Parties
                    refer to the risk of sedimentation of the San Juan River.

                      15. In the present case and in the Costa Rica v. Nicaragua case, the
                    Parties make reference, in addition, to the harmful environmental effect
                    of the works in and along the San Juan River on the fragile fluvial ecosys-
                    tem (including protected nature preserves in and along the river).
                      16. In both cases, the Parties refer to violations of the 1858 Treaty of
                    Limits, the Cleveland Award, the Alexander Awards and the Ramsar
                    Convention.
                      17. A decision to join the proceedings will allow the Court to address
                    simultaneously the totality of the various interrelated and contested issues
                    raised by the Parties, including any questions of fact or law that are com-
                    mon to the disputes presented. In the view of the Court, hearing and
                    deciding the two cases together will have significant advantages. The

                    7




5 CIJ1044.indb 50                                                                                     11/04/14 10:56

                    188 	          construction of a road (order 17 IV 13)

                    Court does not expect any undue delay in rendering its Judgment in the
                    two cases.

                      18. In view of the above, the Court, in conformity with the principle of
                    the sound administration of justice and with the need for judicial econ-
                    omy, considers it appropriate to join the proceedings in the present case
                    and in the Costa Rica v. Nicaragua case.
                      19. The Court adds that the time‑limit fixed in its Order of 23 Janu-
                    ary 2012 for the filing of the Counter‑Memorial of Costa Rica in the pres-
                    ent case, namely 19 December 2013, remains unaffected by its decision in
                    the current Order.

                                                           *
                                                       *       *
                      20. For these reasons,
                      The Court,
                      By sixteen votes to one,
                      Decides to join the proceedings in the present case with those in the
                    case concerning Certain Activities Carried Out by Nicaragua in the Border
                    Area (Costa Rica v. Nicaragua) ;
                        in favour : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                          Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                          Yusuf, Greenwood, Xue, Donoghue, Gaja, Sebutinde, Bhandari ;
                          Judge ad hoc Guillaume ;
                        against : Judge ad hoc Simma ;
                      Reserves the subsequent procedure for further decision.
                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this seventeenth day of April, two thousand
                    and thirteen, in three copies, one of which will be placed in the archives of
                    the Court and the others transmitted to the Government of the Republic of
                    Nicaragua and the Government of the Republic of Costa Rica, respectively.

                                                                     (Signed) Peter Tomka,
                                                                               President.
                                                                   (Signed) Philippe Couvreur,
                                                                                 Registrar.


                        Judge Cançado Trindade appends a separate opinion to the Order.


                                                                              (Initialled) P.T.
                                                                             (Initialled) Ph.C.


                    8




5 CIJ1044.indb 52                                                                                   11/04/14 10:56

